—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered July 23, 1996, convicting defendant, upon his plea of guilty, of two counts of criminal sale of a controlled substance in the second degree, and sentencing him to consecutive terms of 6 years to life, unanimously affirmed.
The record shows that the terms of the plea bargain were clearly seated by the court and understood by defendant. The People ultimately recommended and defendant received the sentence that was promised at the plea. Defendant was not entitled to a hearing to determine the extent of his cooperation, since, under the express terms of the plea agreement, it was entirely within the People’s discretion to determine whether the degree of cooperation provided merited leniency, and, in any event, there is no evidence that the cooperation defendant provided was meaningful (see, People v Anonymous, 249 AD2d 167; People v Anonymous, 208 AD2d 426, lv denied 84 NY2d 1008). Moreover, we perceive no abuse of sentencing discretion. Concur — Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.